254 F.2d 395
UNITED STATES of America, Appellant,v.THREE GAMBLING DEVICES, Known as Jokers, Sub-Assembly and Essential Part of a Gambling Device.
No. 12448.
United States Court of Appeals Third Circuit.
Argued March 18, 1958.
Decided April 1, 1958.

Appeal from the United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
W. Wendell Stanton, Asst. U. S. Atty., Pittsburgh, Pa. (D. Malcolm Anderson, U. S. Atty., Pittsburgh, Pa., on the brief), for appellant.
Melvin Schwartz, Pittsburgh, Pa. (Alexander Cooper, Pittsburgh, Pa., on the brief), for appellee.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the claimant in libels filed by the United States against certain alleged Gambling Devices. The claim is that the seized devices are gambling devices under 15 U.S.C.A. § 1171. It is agreed that the machines here are identical with those discussed by the Ninth Circuit in Hannifin v. United States, 1957, 248 F.2d 173. The Government having lost in that litigation is evidently endeavoring to create a conflict among the circuits by trying the same process elsewhere. We do not have anything to add to what the court said in the Hannifin case and in the district court in this Circuit where Judge Marsh discussed the question very thoroughly.


2
The judgment of the district court, 161 F. Supp. 5, will be affirmed on the authority of the Hannifin decision and the opinion of the district judge in the court below.